Citation Nr: 1048032	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  08-08 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1955.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  The Veteran's substantive appeal limited the appeal to the 
issue listed on the title page.  

In June 2010, the Board remanded the issue of entitlement to 
service connection for hepatitis so that the Veteran could be 
afforded the hearing he requested.  In November 2010, the Veteran 
testified at a Travel Board hearing before the undersigned.  A 
transcript of this hearing is associated with the claims file. 

The issue of entitlement to service connection for 
diabetes mellitus has been raised by the record, but has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for hepatitis.

After examination and review of lab work in May 2008, a VA 
physician assistant diagnosed a history of possible hepatitis A 
and hepatitis B without any current residual effects.  However, 
the physician assistant did not explain why the Veteran's 
complaints of occasional right upper quadrant pain and fatigue 
were not considered residuals of the infectious hepatitis the 
Veteran had during service.  As such, another VA examination is 
warranted.  The examiner is asked to address whether the 
Veteran's complaints of occasional right upper quadrant pain and 
fatigue or weakness represent residuals of infectious hepatitis 
in 1953 or whether such complaints are manifestations of some 
other disability.  The examiner is also asked to address the 
significance, if any, of the Veteran's weight fluctuating between 
154 pounds and 185 pound between 2004 and 2006.

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2010) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2010) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain treatment records from the VA 
Medical Centers in Tampa and Orlando, Florida 
dating since January 2008.

2.  After the additional VA clinical records 
have been associated with the claims file, 
schedule the Veteran for a VA examination to 
determine if he has hepatitis or any current 
residuals of infectious hepatitis, and to 
obtain an opinion as to whether such is 
possibly related to service.  The claims file 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should be 
conducted and the results reported.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should: 

(a) Clearly identify whether the Veteran 
has (i) hepatitis, or (ii) any current 
residuals of infectious hepatitis.  The 
examiner is asked to specifically address 
whether the Veteran's complaints of 
occasional right upper quadrant pain and 
fatigue or weakness represent residuals of 
the infectious hepatitis diagnosed in 1953 
or whether these complaints are 
manifestations of a different disability.  
The examiner is also asked to address the 
significance, if any, of the Veteran's 
weight fluctuating between 154 pounds and 
185 pounds between 2004 and 2006, as it 
relates to his claim for service connection 
for hepatitis or the residuals thereof.

(b) If the examiner finds that the Veteran 
has hepatitis or the residuals of 
hepatitis, he or she should provide an 
opinion, consistent with sound medical 
judgment, as to whether the hepatitis at 
least as likely as not (i.e., 50 percent 
or greater probability) had its onset in or 
is medically related to service.  

A rationale for all opinions expressed, with 
citation to relevant medical findings, must 
be provided.

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

